NO








NO. 12-08-00393-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
RHONDA LYNN ROBERTSON,                     '     APPEAL
FROM THE 241ST
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '     SMITH  COUNTY,
TEXAS


                                                      MEMORANDUM
OPINION
 
Rhonda
Lynn Robertson appeals her conviction for tampering with physical evidence.  In
her sole issue, Appellant argues that the trial court’s judgment should be
reformed to accurately reflect the proceedings below.  We modify the judgment
and affirm as modified.
Background
Appellant
was charged by indictment with tampering with physical evidence under Texas
Penal Code Section 37.09, alleged as a third degree felony.  Appellant pleaded
guilty to the charged offense and “TRUE” to a punishment enhancement.  The
trial court found Appellant guilty of the charged offense and found the
enhancement to be “TRUE.”  The trial court assessed Appellant's punishment at
fifteen years of imprisonment.  This appeal followed.
 
Judgment
In
her sole issue, Appellant asks that we reform the trial court’s judgment to
accurately reflect the proceedings at trial.  The State has joined Appellant in
this request. During the proceedings, the State alleged an enhancement to which
Appellant pleaded “TRUE,” and the trial court found to be “TRUE.”  However, the
judgment currently recites “N/A” next to the enhancement paragraph.  Appellant
and the State agree that these recitations are incorrect. 
We
have the authority to reform a judgment to make the record speak the truth. Ingram
v. State, 261 S.W.3d 749, 754 (Tex. App.—Tyler 2008, no pet.); see
also Thompson v. State, 108 S.W.3d 287, 290 (Tex. Crim. App. 2003).  The
Texas Rules of Appellate Procedure expressly authorize us to modify the
judgment of the trial court. Tex. R.
App.  P. 43.2.  Therefore, we sustain Appellant’s sole issue.
 
Disposition
We
have sustained Appellant’s sole issue.  Accordingly, we modify the trial court’s
judgment to reflect that the Appellant pleaded “TRUE” to the enhancement
paragraph.  As modified, we affirm the judgment of the trial
court.

                                                                                                    
JAMES T. WORTHEN    
                                                                                                                
Chief Justice
 
 
Opinion delivered December 31, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)